﻿1. My first act in addressing this Assembly will be to convey to you, Sir, and through you to all peace-loving nations represented here, the sincere and fraternal greetings of our great and beloved leader Noor Mohammad Taraki, Secretary-General of the' Central Committee of the People's Democratic Party of Afghanistan, President of the Revolutionary Council and Prime Minister of the Democratic Republic of Afghanistan, and to transmit his message of friendship, solidarity and best wishes for the successful conclusion of our deliberations in the interest of international peace, democracy and social progress.
2. Permit me, Mr. President, to extend to you on behalf of the delegation of the Democratic Republic of Afghanistan our heartfelt congratulations on your unanimous and well-deserved election to the presidency of the current session of the United Nations General Assembly. We are indeed fortunate in having a person of your eminent stature, wide experience and great ability to guide our deliberations. May we also pay a tribute to your predecessor, Mr. Lazar Mojsov of Yugoslavia, for the wisdom and tact with which he carried out his delicate mission in the course of the thirty-second session and the three recent special sessions of the General Assembly.
3. Before proceeding to the substance of my statement, it is only fitting that I should extend my best wishes to our Secretary-General, Mr. Kurt Waldheim, and express my delegation's deep appreciation for the effective manner in which he has shouldered the heavy responsibilities of his high office. .
4. It is a source of pleasure to my delegation to welcome Solomon Islands as a Member of the United Nations. We consider the admission of this young State to be another step towards the realization of the principle of the universality of the world body as enshrined in the Charter of the United Nations, and we wish to assure its delegation of our full co-operation.
5.	The Vice-Premier and Minister for Foreign Affairs and leader of the delegation of the Democratic Republic of Afghanistan to the tenth special session of the General Assembly on disarmament, Comrade Hafizullah Amin, had the occasion to speak from this rostrum  and to brief representatives on the background of the Great Revolution of 27 April 1978, when members of the People's Democratic Party of Afghanistan, including our valiant and patriotic officers and soldiers of the armed forces, under the complete leadership of the Party and with the staunch and unreserved support of our noble people, triumphantly downed the towers of tyranny and despotism and crushed the last remnants of a decayed monarchy which vainly endeavoured to perpetuate its own selfish interests under the guise of a republican order. Before the day's end the banner of the new democratic order appeared on the horizon of Afghanistan triumphantly proclaiming an end to an anachronistic system of feudalism and aristocracy and heralding a new era dedicated to the principles of social 2nd economic progress and building a society free of poverty, corruption and exploitation of man by man.
6.	Barely six months have elapsed since our victorious revolution, and during this short span of time the People's Democratic Party of Afghanistan, the only true representative of our working and industrious people and the custodian of their sacred rights and interests, has striven unrelentingly to create conditions favourable to the attainment of their social, economic and political aspirations, and to consolidate the gains of the revolution by eliminating all reactionary and imperialistic plots and elements that vainly endeavour to thwart or impede this historic trend. We shoulder a heavy responsibility, but derive sustenance and courage from the knowledge that the forces of history, which have undeniably proven that the oppressed will triumph over the oppressor and the exploited over the exploiter, are with us, and that the will of the Afghan people is not to be taken for granted.
7.	In the short span of time since the People's Democratic Party of Afghanistan has been entrusted with the power of administering the State machinery great strides have been made in adopting the implementing measures geared to the social and economic development of our country, with the active and constructive participation of our people. Concrete steps have been taken to pave the way for a "democratic agrarian reform; a five-year development plan is currently under preparation which envisages programmes in other sectors that will ensure the effective utilization of our natural resources, which for centuries were monopolized to serve the interests of a selected privileged minority.
8.	We are confident that our efforts will not be in vain, and that, in fulfilling our historic mission and overcoming the under-development bequeathed to us by former regimes, we shall receive the unconditional assistance and support of all peace-loving nations free of any political or exploitative purpose.
9.	In our external relations our declared policy of independence, peaceful coexistence, positive and active non- alignment and free judgement of international issues based on their own merit emanates from the profound aspirations of our people, who cherish peace and liberty and hold in contempt any ambitious designs of aggression or expansionism. We wish to maintain and develop relations of friendship and sincere co-operation with all peace-loving countries that support our April revolution, on the basis of mutual respect for the principles of equality, independence, non-interference in the internal affairs of others, sovereignty and territorial integrity.
10.	In this respect our relations with our immediate neighbour, the Soviet Union, are exemplary. This record of friendly and sincere co-operation and good neighbourliness established between Afghanistan and the Soviet Union is honoured by our respective people and all peace-loving people of the world. It is a shining example of peaceful coexistence that should be followed by all neighbouring countries.
11.	Friendly relations between the Democratic Republic of Afghanistan and the great nation of India are expanding and we expect similar relations with our two historical friends and neighbours, Iran and China.
12.	We are equally hopeful that, in the interest of friendly relations and greater co-operation between our two countries, a just and amicable solution can be found through friendly and sincere dialogue for the only political difference existing between us and Pakistan, that concerning the question of the national issue of the Pakhtun and Baluchi peoples based on the national and historical background.
13.	We have formally declared that adherence to the principles of the United Nations Charter and the Universal Declaration of Human Rights constitute the corner-stones of our foreign policy, and our reaffirmation of faith in those principles here today is not to be interpreted as the performance of a mere ritual, for it stems from our firm belief in principles which v hold to be self-evident and from our dedication to an Organization which has played - an important role in the fields of colonialism, racial discrimination and international development. But to be truly effective the world body must become an evolutionary and progressive instrument responsive to the dynamic changes which characterized our times, thus successfully fulfilling its mandate to create a world based on justice and equity and to promote international peace and security in all regions of the world in conformity with the wishes and aspirations of the majority of its Members. However, this objective has so far been frustrated by the short-sightedness and selfishness of a small minority in disregarding or flouting its resolutions, but ..'e believe that the Organization will rise to the challenge and point the way to mankind's more positive and nobler goals.
14.	As we have repeatedly said, the delegation of the Democratic Republic of Afghanistan will support every measure aimed at the promotion of world peace and security and the enhancement of international understanding. In this connexion my delegation regards the draft proposal of the Polish People's Republic, namely, the draft declaration on the preparation of societies for life in peace, contained in the annex to document A/C. 1/33/2, as an important proposal which merits the favourable consideration of all peace-loving forces.
15.	Most of us gathered in this Assembly hall last met two months ago in Belgrade as members of the non-aligned movement to exchange views on matters of common interest and pressing political and economic issues that demand the urgent attention of the world community. The movement successfully demonstrated the ability to preserve its unity and solidarity against reactionary forces, and adopted decisions of far-reaching importance on questions of international peace and security, the evils of colonialism and imperialism, aggression and alien domination, racial discrimination and apartheid and the defence of the liberation of peoples and their right to self-determination [see A/331206]. We believe that these decisions, as well as programmes of action for economic development, can serve as useful and constructive guidelines in the course of our present deliberations.
16.	Annual sessions of the General Assembly provide an opportunity to scan the international panorama in depth and realistically to evaluate achievements or setbacks in areas affecting world peace and progress. It is indeed distressing to observe that the situation in most of the problem areas is either kept stagnating or allowed to deteriorate and that even the process of detente has been threatened with tendencies which might revive manifestations of the cold W3'. The Government of the Democratic Republic of Afghanistan strongly believes that such tendencies must be arrested and that the process of detente must be deepened and broadened to encompass all regions of the world, and transformed into a positive force geared to serve a new and more equitable system of international relations.
17.	We should like to see that process of detente also extended to the military sphere. -No one can deny that the arms race has assumed unprecedented dimensions and that countless hundreds of billions now spent on armaments could well serve nobler purposes. The notion that military strength deters aggression has hardly any credibility in an interdependent world, and it behoves all States—nuclear and non-nuclear, great and small, developed and developing to combine their efforts to arrest the spiralling race to increase nuclear stockpiles and sophisticated instruments of mass destruction, such as the neutron bomb.
18.	The qualitative and quantitative increase in the production of conventional weapons is also of grave concern to all progressive and peace-loving nations, for these weapons serve as instruments of suppression in areas where peoples are struggling for the attainment of their legitimate rights against colonialism and alien domination, and help to perpetuate and expand areas of conflict.
19.	Accordingly, the delegation of the Democratic Republic of Afghanistan considers the effective implementation of resolutions adopted during the recent tenth special session of the General Assembly devoted to disarmament to the vital importance and whole-heartedly supports the convening of a world disarmament conference with the participation of all States and of the United Nations Conference on Prohibitions or Restrictions of Use of Certain Conventional Weapons Which May Be Deemed to Be Excessively Injurious or to Have Indiscriminate Effects, scheduled to be held some time next year.
20.	The delegation of the Democratic Republic of Afghanistan fully supports the initiative of the Soviet Union proposed by Andrei Gromyko, Minister for Foreign Affairs and head of the delegation of the Soviet Union to this Assembly, for the conclusion of an international convention on strengthening guarantees of security to non-nuclear States.
21.	We also supported the inclusion of this proposal as an item on the agenda of this thirty-third regular session of the General Assembly as an important and urgent question.
22.	We consider this initiative to be in the interest of world peace for it would promote trust and confidence among non-nuclear States with regard to their security.
23.	When discussing disarmament within the context of international peace and security, my delegation cannot refrain from expressing its views on aggressive foreign military bases on alien soil, which it sees as but an extension of the arms race and one of the main causes of world tension and complications in the region in which those bases are installed.
24.	It is in this conviction that in our own immediate region we favour the adoption of the concept of the Indian Ocean as a zone of peace, and of putting an end to the military rivalries of big Powers in the Indian Ocean through the immediate dismantling of military bases and installations in that ocean, including those on Diego Garcia. All foreign forces should be withdrawn from the southern part of Korea. We view the presence of such bases as not only weakening the forces of peace and progress, but hindering the consolidation of the political and economic independence of the countries of the region.
25.	The movement of the nations and countries of the world against imperialism, colonialism, apartheid and racial discrimination has scored- an increasing number of victories in Asia, Africa and Latin America, and we are firmly convinced that the eleventh hour is striking for the last pockets of colonialism and alien domination in southern Africa. The national liberation movements of the peoples of Namibia, Zimbabwe and Azania are growing in scope and attest to the fact that the will of the oppressed people in southern Africa to resist the tyranny of racial discrimination and minority rule cannot be suppressed.
26.	Confronted with prospects of a complete collapse, the racist regimes have been compelled to resort to shameful manoeuvres in their final attempt to safeguard their economic and strategic interests, aided by their imperialistic allies, which, in defiance of world public opinion and United Nations resolutions, continue their political, military and economic collaboration, and extend such assistance even to the nuclear field. Yet they and their protectors will have us believe that they have resigned themselves to the inevitability of the process of liberation and that they are trying to adapt to it. But we have learned to distinguish between truth and falsehood, and are confident that delaying tactics and pacifying moves cannot deprive the African peoples of Zimbabwe and Namibia from the inevitable attainment of their goals.
27.	However, to facilitate this process and prevent further bloodshed, the world community has laid down conditions for the process of self-determination in Namibia, and it is the earnest hope of the Afghan delegation that the United Nations will not relent in its determination to ensure their implementation. In the meantime the South West Africa People's Organization (SWAPO), the only authentic representative of the Namibian people, must be given all necessary support to continue its struggle against the atrocities and genocide committed by the South African minority regime. Similarly, in Zimbabwe the terms of any settlement must be dictated by the warriors of the Patriotic Front. We are convinced that the circle obsessed by the ideology of racial superiority will not be able to prevent the people of Zimbabwe from the exercise of their rights for much longer.
28.	Afghanistan, which had to wage an arduous struggle against colonialism and .imperialism and to safeguard its independence, feels deep solidarity with peoples resolved to ensure their self-determination, and thus hails the courageous decision taken by Mozambique, Angola and other front-line States to apply the sanctions decreed by the United Nations against the minority regimes of southern Africa, thereby rendering themselves victims of incessant threats and armed incursions by the white racist rebels. The Democratic Republic of Afghanistan expresses sympathy and solidarity with the progressive regimes of Angola and Mozambique and other front-line States, and strongly condemns any acts of aggression against them. We consider such acts as threats to their respective endeavours to consolidate their independence and assist their African brothers in the realization of their rights to self-determination.
29.	We are confident that, through their own efforts and with the assistance of other peace-loving nations, the genuine representatives of Zimbabwe and Namibia will soon join us in this Assembly hall.
30.	In addressing itself to problems that afflict the great African continent the Democratic Republic of Afghanistan, as a member of the non-aligned movement, cannot but express its views on the situation prevailing in the Horn of Africa, where parties to the conflict are members of that great movement. We believe that the parties concerned should settle their differences through peaceful negotiations and understanding in conformity with the principles of the non-aligned movement and the United Nations Charter, and we regard any intervention in that area as an attempt by imperialistic and reactionary forces to dominate the African continent. The delegation of Afghanistan fully supports the heroic struggle of the people of Ethiopia in defence of their independence and territorial integrity, and believes that any assistance received from friendly countries for that purpose is fully justified.
31.	The question of the Middle East essentially revolves around the problem of Palestine a complex problem with regard to which this Organization bears a great responsibility. The question has been the origin of four successive wars in the region, and it has become Increasingly evident that until the Palestinian and other Arab peoples of the region recover their legitimate rights there will be neither peace nor stability in the Middle East.
32.	The condition for a just and lasting peace in the Middle East is the restoration of the inalienable rights of the Palestinian people to self-determination, as confirmed in General Assembly resolution 323b (XXIX) including their right to establish a national State of their own, and the withdrawal of Israel from all occupied Arab territories.
33.	To this end, my delegation is of the opinion that the convening of the Geneva Peace Conference on the Middle East, with the full and active participation of the Palestine Liberation Organization (PLO) as the sole representative of the Palestinian people, will constitute an important and crucial step towards paving the way to a just settlement of the Palestinian problem and putting an end to the instability and insecurity that have characterized the Middle East region for over 30 years.
34.	Agents of imperialism and enemies of peace have not confined their activities to the immediate region of Palestine, but have expanded their activities to neighbouring peace-loving countries. The bloody clashes which are taking place in Lebanon are but a result of the critical situation in the Middle East. While the Arabs have been struggling to recover their occupied territories, forces hostile to the Arabs have concerted their efforts in Lebanon. We have followed the events of this fratricidal war and have been frustrated to see that the ray of hope that the contending armed factions would be reconciled has faded.
35.	The delegation of the Democratic Republic of Afghanistan sincerely hopes that the conspiracies against Lebanon, the Palestinian cause and the Arab nation will be defeated and that all necessary support and assistance will be given for the restoration of stability in Lebanon and for the preservation of the country's territorial integrity and the national unity of its people.
36.	Moving from the Middle East region—which encompasses the eastern Mediterranean—to an island situated in an equally strategic region to the north, the Aegean Sea, and fast becoming an area of potential threat to international peace and security, namely the island of Cyprus, I am confident that I express the views of the majority of my colleagues when I state that the solution of this complex and dangerous problem requires that the territorial integrity, sovereignty, independence and non-alignment of Cyprus be ensured and that its internal problems be resolved by the Cypriote themselves in a settlement that would ensure the rights of both the Greek Cypriot and the Cypriot communities within the framework of a mutually acceptable agreement.
37. The delegation of the Democratic Republic of Afghanistan strongly believes that this objective can be realized only when all foreign forces are withdrawn from the island and their military presence and installations are removed,
38.	Turning to the great continent to which we in Afghanistan belong, my delegation cannot pass over in silence the disturbing problem of the divided Korean people and the increase in the tension prevailing in that part of the world,
39.	My delegation reaffirms its support for the relevant United Nations resolutions for the peaceful reunification of Korea free from foreign interference and considers the withdrawal of all foreign forces, including the dismantling of all military installations in the southern part of Korea, to be essential prerequisites.
40.	Last but not least, when reviewing the international political situation the delegation of the Democratic Republic of Afghanistan cannot but turn to another great continent and express its indignation at the intensified determination and efforts of certain Powers to undermine the independence of Latin American and Caribbean States by creating such regimes- as would further their interests. We deplore the unabated violation of human rights and liberties in several Latin American countries where such regimes rule.
41.	Previous speakers have dealt with the economic disparity between the developed and the developing countries. I should like to add that such disparity has not resulted from some inherent disability arising from their respective capabilities or resources but has its roots in the historical heritage from the era of colonialism and an unbalanced economic structure geared to serving and perpetuating the exploitative and unscrupulous interests of a minority group of countries that have piled up wealth at the expense of the developing countries to the detriment of two thirds of humanity. The stubborn resistance of the developed countries to the practical implementation of the goals and principles of the Declaration on the Establishment of a New International Economic Order, [resolution
3201	(S-VI)], the Programme of Action [resolution
3202	(S-VI)] designed to implement the Declaration and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] testifies to their vain endeavours to preserve their selfish interests and inherited privileges.
42.	Such resistance and reluctance to negotiate on substantive issues can only be interpreted as a determination on their part to foil efforts aimed at the development of a sound strategy which would ensure the balanced and realistic development of the developing countries free of colonialistic and exploitative purposes. Such resistance or lack of political will has also manifested itself in their failure to achieve the required target of 0.7 per cent of their gross national product for allocation as official development assistance to developing countries within the framework of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], In certain cases where such assistance has been available attempts have been made to infringe upon the sovereign right of recipient countries by imposing priorities inconsistent with their national development programmes.
43.	We strongly condemn any aid or assistant programme that is dispensed on implied conditions of has exploitative purposes, be it within the framework of sluggish official development assistance transfers or bilateral assistance, for the bitter experience of the developing countries has demonstrated that reliance on such assistance is Witless,
44.	Mention of the need to devise special measures to alleviate the debt burdens of developing countries also falls on deaf ears, Most of those debts invariably flow from what Is given those countries as aid at exorbitant interest rates and thus the purpose for which such aid was requested is defeated.
45.	The current economic order based on relations of economic domination, exploitation and dependence is untenable in a world seeking justice and equity and an orderly utilization of world resources for the benefit of present and future generations. We of the developing world do not consider the present disparity solely as a matter of economics but as a moral question to which developed countries of the West must seriously address themselves by considering the justice of an economic system which over centuries enabled them to reach their present heights of affluence while condemning millions in Asia, Africa and Latin America to poverty, misery and pestilence. Let them consider whether trade dealings are left untarnished by aspects of exploitation and whether the trade deficits of the developing countries are not the direct outcome of such exploitation; whether the constant disturbances witnessed by the world monetary system, for which responsibility rests with them, are not a source of imbalance in trade and an addition to the huge burdens borne by the economies of developing countries; and whether crises in their economies and their increasing recourse to protectionist policies have not affected the developing countries' development efforts to overcome backwardness and to achieve social and economic progress for their toiling peoples.
46.	Unless the inherent bias of existing institutions is removed and unless the massive economic power of the rich countries is counterbalanced, the gap between the developed and the developing nations will continue to expand. The lack of foresight and the self-interested delays which pervade the treatment of major political issues must not be allowed to be extended to the economic field. Just as man's best hope for political peace and security lies in replacing the old power politics with a democratized international system, so his best hope for economic peace and security rests in an economic order based on justice and equity. Poverty and affluence cannot coexist indefinitely.
47.	In this respect, the delegation of the Democratic Republic of Afghanistan would like to express its sincere appreciation to socialist countries and other progressive forces which have proved themselves the natural and active partners of developing countries by unfailingly supporting their demands for an equitable share in the world's resources and for the creation of favourable conditions conducive to their rapid social and economic development.
48.	Another matter the delegation of the Democratic Republic of Afghanistan regards as inseparably linked to the New International Economic Order is the plight of the least developed land-locked countries, which deserves special care and attention. The extremely high costs of transport weigh heavily on their export earrings and greatly swell the cost of transit for them. These countries are entitled to certain rights which we regard as natural, namely, the right of free access to and from the sea, including the right of free transit. We hope that when the new international strategy is formulated special consideration will be given to the specific problems and requirements of this group of countries and that transit countries will demonstrate the political will to respect and ensure those rights.
49.	In closing, I should like to return briefly to a theme that I developed earlier. As we participate in this highly representative forum, the attention of the world is focused on us, and the peoples of the world have good reason to expect that this Organization will make positive contributions towards translating into reality the ideals of peace, democracy and social progress. We believe that the world body can rise to that challenge only if we, its Members, demonstrate a sense of realism and belief in human solidarity by responding to the call of humanity for co-operation, not confrontation, and ensuring that all actual and potential changes are directed to benefiting mankind as a whole.
